       Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 1 of 12 PageID #: 15



    (IV EL CITATK)N         —   CITCVWD

                                                      THE STATE OF TEXAS
    To:      Terry Ray I m~u ranee
             ‘rerry Le~ Ray
             7200 iUghway ~7 North
             Orange IX 77632

            Defendant, NOTICE:
            YOU H 4V1~ BE~ N %IJFD V~u may LmpIo> an nttome~ It ~ou or yow attoin~ do not tile a sslmen ans~i
    with the desk who issued this citation b~ 10 00 i\ M on the Monday next hsEhrv~ing Lhc cxpu won t~scnH da~ aftei
    ~ou ~seie ser~d this Litanon and petition a delault judgment mai~ lx taken against you
            Sstd \NSW~ R ims~ hi. fikd with the Disnat Cleik’s Othi.e Os’mge Counts Cousrhouse, 801 W Dwisscrn As~c
    Cran.ge Texas. 77630.

             Said               PtA IN11FF’S O1UGINAL PETITION

    was hEed and docketed in the Honorable 163rd District Court ol’ Orange County, Texas at the District Clerk’s 0 [‘lice as
    the Orais C ount~ C ourthouse, 801 Vr Division Avi. Otang~ Fexas on August 9 2019 in thc tnI[owing ~tx1ed nil
    numbered cause:

           No~ 19O305~C

    Triwis Allen, ci ox VS. ‘leNas Farmers insurance Companv, et at

             I lx mimi. and adds ass ci Inc t1Lmra~ los plamtslt otherwisi. Ihi. addrcs~s of Natnuff is
                     David Dies
                     ~703 Strickland Dr
                     ORANGK TX 77630
            ISSUED AND GJVKN under my hand and seal of said Court at Orange, texas, this August 12, 2019.

                                                                             VICKIE ~DCERLY, District Clerk
                                                                             Orange County, Texas


                                                                             ~w.’ ~

                                                              RETURN
            Caine to hand   .~ •~ ~. ~.    dOV of                         ~20A.~ ~ ~7d o~ciock A,. M and executed in.
                                                                                   ,.                           .,


                    —~        county l’exas, at _____o clock          M on Un. _____di~ of~’~a.              ________     20 /
    by deli~ering, in au.ordarscc vQlth the rcquircmuirs oh law to the v~ittnn narncd   ~‘“    ~       ~


~   truc cops ol ih is utatios togethcr ~ ith thi. accompan~ ing copy ol the petition ha~ sag lust endursi.d thet eon the dais, oF
    delivery.
             And not executed as to the defendant
    the diligence used to esecule being
    the cause of ibilure ~ execute is
    the defendant max ii Ibunsi


    TOTAL FEES:




                                                                                                                     B
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 2 of 12 PageID #: 16

                                                       FILED: 81912019 3:06 PM
                                                       V~ckie Ed9erly, District Clerk
                                                       OrErnge County, Tox~
                                                       Reviewed By: Annette Vau9h~rn
                                           B19O3O5~C
                               Cause No~   _________




  TRAVIS ALLEN, and wife,              §               EN ThE JUDICIAL DISTRICT
  DESSIE ALLEN                         §
                                       §
   VS                                  §               ORANGE COUNTY, TEXAS
                                       §
   ~EXAS FARMERS INSURANCE             §
   COMPANY, TERRY LEE RAY, AND         §
  TERRY RAY INSURANCE                                           DISTRICT COURT


                       PLAINTIFFS’ ORIGINAL PETITION
   =__L~L__           —~                   —~—- ?t-,




  TO THE HONORABLE JUDGE OF SAiD COURT:

         COMES NOW, TRAVIS ALLEN, and wife, BESSIE ALLEN, hereinafter

   referred to as Plaintiffs, and complains of TEXAS FARMERS INSURANCE

   COMPANY, hereinafter referred to as Defendant, and as grounds would show

   unto the court the following:
                                            L

         P~inUffs intend that discovery be conducted under Level III, Texas Rule
   ot Civil Procedure 190~4~
                                           IL

         Plaintiffs, TRAVIS ALLEN and wile, BESSIE ALLEN arc the owners of the

   residential property made the subject of this suit, which is situated In Orange

   County, Texas,
         Defendant, TEXAS FARMERS INSURANCE COMPANY                   ,   is a corporation

   acing business in the venue and jurisdiction of this Court, who may be served
   by serving its registered agent/attorney for service: Chris Granger, 15700 Long
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 3 of 12 PageID #: 17




   Vista Drive, Austin, TX 78728-~3822.
         Defendant, TERRY LEE RAY, an ~ndivldual who is a resident of Texas, may
   be served with process at his office at the following address: 7200 Highway 87

   North, Orange, TX 77632.
         Defendant, TERRY RAY INSURANCE, an Insurance agency operating in the
   State of Texas, may be serviced with process by serving Terry Lee Ray at 7200
   Highway 87 North, Orange, TX 77632.
                                             I IL
        The Court has jurisdiction over Defendant, TEXAS FARMERS INSURANCE
  COM:PANY becaus~ Defendant is a company doing business in the Slate of T~xas
  and has purposefully established minimum contacts with the State of Texas.
  The court has jurisdiction over the controversy because the damages are within
  the jurisdictional Hrn its of the courtS
                                             xv~
        Venue is proper in Orange County, Texas because the events made the
   basis of this suit took place in Orange County, Texas and the property made the
   subject of this claim is located in Orange County, Texas.


         This iawsult is brought against Defendant insurance carrier and Defendant
   insurance agents for recovery of costs of repair to Plaintiffs’ residence caused
   by Hurricane Harvey. TEXAS FARMERS INSURANCE COMPANY and/or TERRY
   LEE RAY, and/or TERRY RAY INSURANCE, Defendants, sold a policy of
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 4 of 12 PageID #: 18




   homeowner’s insurance to Plaintiffs and contracted to indemnify PlaIntiffs for aN
   losses caused by windstorrTI,     Without advising Plaintiffs, the Defendants
   changed the amount of flood coverage to an amount that would provide
   virtually no coverage to Plaintiffs. On or about August 29, 2Oi7~ Hurricane
   Harvey caused extensive damages to Plaintiffs’ residence located at 2947
   BeeChWOOd Drive, Orange1 Orange County, Texas.          Such costs of repair are
   estimated to be $t37,388,05.       Plaintiffs made proper claim for all costs of
   repair as required under the policy and allowed Defendant insurance company
   representatives and adjusters access to the property for thorough inspection
   and appraisal.    To date, Defendant TEXAS FARMERS INSURANCE COMPANY,
   its agents, servants, employees and representatives have failed to indemnify
   and compensate Plaintiffs for their costs of repair. To date, Defendant, TERRY
   LEE RAY and Defendant, TERRY RAY INSURANCE have failed to indemnify
   Plaintiffs for their losses.
                                         VL

         Plaintiffs bring this suit pursuant to Articles 541 and 542, et seq. of the

   Texas Insurance Code for all costs of repair and damages to their residence
   caused by Hurricane Harvey. The evidence will likely show:
          1)    Defendant and its representatives knowingly misrepresented to
                claimants pertinent facts or policy provisions relating to the
                coverage at Issue;
          2)     Defendant and Its representatives failed to acknowledge with
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 5 of 12 PageID #: 19




                reasonc b~ promptness pertinent corn munications relating to the
                ci aim;
         3)     Defendant and its representatives failed to adopt and Implement
                reasonable standards for the prompt Investigation of the claim;

         4)     DeFendant and Its representatives Failed to attempt in good Faith,
                a prompt, fair and equitable settlement of the daim submitted in
                which liability has become clear;
         5)     Defendant and its representatives have compelled claimants to
                institute suit by offering substantially less than the amounts
                Plaintiffs will likely recover In suit;
         6)     Defendant and its representatives have negligently or intentionally
                refused to pay the proper amount due under the policy.
         Further, the evidence will lIkely show TERRY LEE RAY, TERRY RAY
   INSURANCE and TEXAS FARMERS INSURANCE COMPANY modified the coverage
   provisions of the policy without explaining to the Plaintiffs what they had done;
   causing the Plaintiffs to have virtually no insurance   Such actions amouiit to

   negllgence~ gross negligence, and misrepresentation which proximately caused
   the lnj~iry to Picintiffs.
         The foregoing acts and omIssions were a proximate cause of Plaintiffs
   d..cmages~
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 6 of 12 PageID #: 20




                                          vii
                          DECEPTIVE TRADE PRACTICES
         Plaintiffs would show that Defendants engaged in certain false, misleading
   and deceptive acts, practices and/or omissions actionable under the Texas
   Deceptive Trade Practices       Consumer Protection Act (Texas Business and
   Commerce Code, Chapter 1~41, at secj,), as aHeged hereinbelow.
         Unconscionable J~ctlon or ~purse of Ac~L~n~ Defendants engaged In an

   ‘unconscionable action or course of action~ to the detriment of Plaintiffs as that
   term is defined by Section i7~4S(5) of the Texas Business and Commerce Code,
   by taking advantage ci the lack of knowledge, ability, experience, or capacity
   of Plaintiffs to a grossly unfair degree
         Violations .Qf_SectIgnJ1~46b)~ Defendants violated Section I7~46(b) of
   the Texas BLisiness and commerce Code, in that Defendants:
               (a)     represented that goods or services have sponsorship,
         approval, characteristics~ [ngredients, uses, benefits, or quantities which
         they do not have or that a person has a sponsorship, approval, status,
         aff[1iatio~, or connection which he does not;
                (b)    advertised goods or services with intent not to sell them as
         advertised;
                (c)    represented that an agreement confers or involves rights,
         remedles~ or obligations which it does not have or involve, or which are

         prohibited by Law; and
                (d)    failed to disclose Information concerning goods or services
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 7 of 12 PageID #: 21




          which was known at the Lime of the transaction with the Intention to
          Induce the consumer Into a transaction into which the consumer would
          not have entered had the information been disclosed.
          ~j~ieresentaUon of insur ~e_Policy. Defendants misrepresented an
   insurance policy as prohibited by Section 541.061 of the Texas Insurance code,
   to wit:.
                (a)   making an untrue statement of material fact~
                (b)   failing to state a material fact necessary to m~ke other
          statements made not misieading~ considering the circumstances under
          which the statements were made; and
                (c)   making a statement in a manner that would mislead a
          reasonably prudent person to a false conclusion of material fact.
          ~ Pr~Uces. Defendants also engaged In unfair
   and deceptive acts or practices prohibited by Subchapter B, Chapter 541, Texas
   Insurance Code, to wit:
                (a)   either:
                      (1)    makIng, issuing, or circulating, or causing to be made,
                issued, or circulated an estimate, illustration, circular, or statement
                misrepresenting with respect to a policy Issued or to be issued:
                             (A)   the terms of the policy;
                             (B)   the benefits or advantages promised by the
                      policy; or
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 8 of 12 PageID #: 22




                                  (C)    the dividends or share of surplus to be received
                         on the policy; or
                          (5)     making a misrepresentation to a policyholder insured
                  by any insurer for the purpose of inducing or that tends to Induce
                  the policyholder to allow an existing policy to lapse or to forfeit or
                 surrendc..r t.h•e poik.y..
          Produ~1~g Caus~ Plaintiffs would show that the acts, practices and/or
   omissions complained of were the producing cause of Plaintiffs damages more
   fully described hereinbelow.
          ~              Plaintiffs would further show the acts, practices and/or
   omissions complained of under Section 17~46(b) of the Texas Business and
   Commerce Code and Chapter 541 of the Texas Insurance Code were relied
   upon by Plaintiffs to Plaintiff& detriment.
                                                   VIII
                                    COMMON LAW FRAUD

          Plaintiffs    further     show         that   Defendants   made   material   false

   representations to Plaintiffs with the knowledge of their falsity or with reckless
   disregard of the truth with the intention that such rop~esentations be acted
   upon by Plaintiffs, and that Plaintiffs relied on these representations to their
   detriment.
          As a proxiniale result of such fraud, Plaintiffs sustained the damages
   d~..•Sc..ribed more fully h~.~rei:n.~be1ow.
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 9 of 12 PageID #: 23




                                           IX.
                        NEGLIGENT MISREPRESENTATION
         Plaintiffs would show that Defendants supplied false Information in the
   course of their business, profession or employment, or in the course of a

   transaction in which Defendants have a pecuniary interest, and that such
   Information was supphed by Defendants for the guidance of Plaintiffs In the
   transactions described hereinabove. Defendants failed to exercise reasonable
   care or competence in obtaining or communicating such Information. Plaintiffs
   aver that Plaintiffs suffered pecuniary loss, described more fully hereinbelow,
   which was i~roxirnateiy caused by PiaintIffs~ justifiable reliance on such
   information,
         Plaintiffs   therefore   assert   a     cause   of   action   ~for   negligent

   misrepresentation against Defendants, as provided by Fedei~a.l Land               ii
   ~~o~ciation of Tyler v, ~ 825 SW2d 43~ (Tex, 1991).
                                           x~
                                       AGENCY

         At and during the time of the acts and/or omissions complained of herein,
   any acts and/or omissions committed by an agent, representative or employee
   of TERRY LEE RAY and TERRY RAY tNSURANCE, Defendants, occurred within the
   scope of the actual or apparent authority of such person on behalf of said

   Defend ant~
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 10 of 12 PageID #: 24




          Saki Defendant is therefore tiab:le to Pk~ntiffs for the acts and/or
    omissions of any such agent, representative or employee complained of herein
    by virtue of   SUCh   agency reIationship~

                                         XL
                                 RESPONDEAT SUPERIOR
          At and during the time of the acts and/or omissions complained of herein,

   said acts and/or omissions of any employee or agent of TERRY LEE RAY and
   TERRY RAY INSURANCE, Defendants, occurred within the scope of the general

   authority and For the accomplishment of the objectives for which such employee

   was employed.
          Defenthnts TERRY LEE RAY and TERRY RAY INSURANCE are therefore
   liable to Plaintiffs for the acts and/or omissions of any such employee
   complained of herein under the doctrine of ~
                                           XIL
                                         DAMAGES
          Plaintiffs would show that the reasonable and necessary costs of repair
   caused by Hurricane Harvey are $137,38S~O5 for which suit Is brought.

   PlaIntiffs further allege that additional cost of repairs will likely be found as
   construction proceeds on the residence~
                                            XIII.
                                         EXPENSES
          Plaintiffs bring this lawsuit for recovery of all costs of expenses related to
   the Lawsuit and for all statutory penalties, interest and punitive damages
   allowed by law,
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 11 of 12 PageID #: 25




                                           XIV,
                                    ATTORNEY~S FEES

           Request Is made for all casts and reasonable and necessary attorneys
    fees Incurred by or on behalf of Plaintiffs herein, including all fees necessary in
    the event of an appeal of t:hls cause to the Court of Appeals and the Supreme

    Court of Texas, as the Court deems equitable and just, as provided by: (a)
    Section 17.50(d) of the Texas Business and Commerce Code; (b) Section
    154.1~2(1) of the Texas Insurance Code; and, (c) common law.

                                         PRAYER
          WHER~FOR~ PRBMXSES CONSIDERED, Plaintiffs pray that Defendant be
    cited to appear and answer herein a~d that upon final hearing, Plaintiffs have
   judgment over and against the Defendant, judgment for all damages and
    injuries alleged herein which are In excess of the minimum jurisdictional limits
    of this Court~ and further that Plaintiffs have over and against all named
    Defendant herein such judgment together with punitive damages, prejudgment
    interest, post~judgment interest at the legal rate of interest, attorneyrs lees that
    are reasonable and necessary that are allowed by law, costs of Court, all other
    damages as allowed by law and for such other and further relief, both general
    and specific, in law and in equity, for which Plaintiffs may show themselves
    justly entitled.
            PLAINTIFFS RESPECTFULLY REQUEST A TRXAL BY 3URY~
Case 1:19-cv-00400-MJT Document 1-2 Filed 09/03/19 Page 12 of 12 PageID #: 26




                                            Respectfuliy submitted,

                                            DIES LAW OFFICES

                                        4
                                                                      _2
                                            DAVID DIES
                                            State Bar #05850800
                                            1703 Strickland Drive
                                            Orange, Texas 77630
                                            rh erff~dJesiaw,com
                                            (409) 883~0892
                                            (409) 670~0888 Facsimile

                                            AUORNEYS FOR PLAINTIFFS
